DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed February 26, 2020 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the rear chair side frame, the front chair side frame, the side chair side frame, the rear table side frame, the front table side frame and the side table side frame are all X-shaped telescopic frame” as described in the specification (e.g. see lines 14-16 on page 2).  Similarly, a “position limiting structure is provided between the seatback tube 14 and the rear chair side frame 11 to limit the folding of eh folding chair frame” (e.g. see lines 15-17 on page 4).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “telescopic frame(s)” must be shown or the feature(s) canceled from the claim(s).  See claims 5 and 7.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  The recitation “Specifically, this position limiting structure is the prior art” in lines 12 to 13 on page 6 is vague.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “in the same horizontal plane to support table top” in line 4.  This recitation is grammatically vague.  It is suggested that “a” be inserted after “to”.
Claim 3 recites the limitation “the two side chair side frames being arranged with a space are connected” in line 3.  This recitation is grammatically vague.  It is suggested that “and” be inserted after “space”.  
Claim 4 recites the limitation “being arranged with a space are connected” in lines 3 to 4.  This recitation is grammatically vague.  It is suggested that “and” be inserted after “space”.
Claim 5 recites the limitation “are all X-shaped telescope frame” in line 3.  This recitation is grammatically vague.
Claim 6 recites the limitation "the foot pad" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (6193308).
Note a folding chair (10) having a side table (30), comprising a folding chair frame (2, 4, 6, 8, 12a, 12b, 12c, 12d, 14a, 14b, 14c, 14d, 15, 16) and a folding table frame (3, 5, 6’, 21, 21, 26, 26) that is foldably linked with the folding chair frame, a plurality of support connectors (outside end of 22 and 22) is provided on the upper end of the folding table frame, and the plurality of support connectors are in the same horizontal plane to support table top when the folding table frame is in an unfolded state.
Regarding claim 2, note the folding table frame has a hollow accommodating space (40 is located in the space) in the unfolded state.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (6193308) in view of Lee (7229128) and Zheng (6364411).
The primary reference shows all claimed features of the instant invention with the exception of the seatback tube, and a position limiting structure provided between the seatback tube and the rear chair side frame to limit the folding of the folding chair frame (claim 3); and the upper end of a connecting tube of the X-shaped telescopic frame that serves as the front chair side frame and extends upward to form an armrest tube portion (claim 7).
In the primary reference, with regards to claim 3, note the folding chair frame comprises: a seatback rod (15 or 16) and a foldable rear chair side frame (4), a front chair side frame (2) and two side chair side frames (6, 8), the two side chair side frames being arranged with a space are connected between the rear chair side frame and the front chair side frame and formed in a linkage connection, the rear chair side frame is sleeved on the seatback rod.
Regarding claim 4, note the folding table frame comprises: a foldable rear table side frame (5), a front table side frame (3) and a side table side frame (6’), the side table side frame 
Regarding claim 5, note the rear chair side frame (4), the front chair side frame (2), the side chair side frame (8), the rear table side frame (5), the front table side frame (3) and the side table side frame (6’) are all X-shaped telescopic frame, the upper ends between the adjacent X-shaped telescopic frames are hinged through a connector (14a-14d), the lower ends between the adjacent X-shaped telescopic frames are hinged through a foot pad (12a-12d), and the connectors for connecting the side chair side frame and the back table side frame, the side chair side frame and the front table side frame, the front table side frame and the side table side frame, and the rear table side frame and the side table side frame serve as the support connectors on the folding table frame.
Regarding claim 6, note the rear chair side frame (4) is sleeved on the seatback rod (15 or 16) through the connector (14c or 14d) connected to the upper end thereof, and the seatback tube is also fixedly inserted into the foot pad (12c or 12d) at the lower end of the rear chair side frame.
Lee teaches configuring a folding chair with a position limiting structure (see Figures 2 and 3) provided between a seatback rod and a rear chair side frame to limit folding of the folding chair frame.  Lee also provides an upper end of a connecting tube of an X-shaped telescopic frame such that it serves as a front chair side frame and extends upward to form an armrest tube portion.  See Figure 1.
Zheng teaches that it is conventional to configure a folding chair with a frame that it is constructed of tubes.  See lines 15-17 in column 1.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of Zheng by providing his folding chair frame as constructed of tubes.  This modification necessitates the 
Regarding claim 3, it would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to further modify the primary reference in view of the teachings of Lee by adding a position limiting structure provided between the seatback tube and the rear chair side frame to limit the folding of the folding chair frame.  This modification provides structure for maintaining the assembly in an unfolded condition for use, thereby limiting folding, and enhancing user safety.
Regarding claim 7, it would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of Lee by configuring the upper end of the connecting tube of the X-shaped telescopic frame such that it not only serves a as the front chair side frame, but extends upward to form an armrest tube portion.  This modification provides support for a user’s arms for enhanced support and comfort.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Laterally foldable support structure is shown by each of Hayes (1756551), Tang (6505885), Bourke et al (7100877), and Chen (6082813).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn					/MILTON NELSON JR/March 30, 2021                                 Primary Examiner, Art Unit 3636